Case 1:20-cv-02007-ERK-SJB Document 47 Filed 07/21/21 Page 1 of 2 PageID #: 863



       quinn emanuel             trial lawyers | los angeles
       865 South Figueroa Street, 10th Floor, Los Angeles, California 90017-2543 | TEL (213) 443-3000 FAX (213) 443-3100




                                                                                                        WRITER'S DIRECT DIAL NO.
                                                                                                                  (213) 443-3252

                                                                                                      WRITER'S EMAIL ADDRESS
                                                                                               shonmorgan@quinnemanuel.com



 July 21, 2021


  VIA ECF
  The Honorable Sanket J. Bulsara
  United States Magistrate Judge
  United States District Court
  Eastern District of New York
  225 Cadman Plaza East, 1214 South
  Brooklyn, New York 11201


 Re:     Hewitt, et al. v. Pratt Institute, No. 1:20-cv-02007-ERK-SJB: Joint Letter re: Settlement
         Conference

 Dear Judge Bulsara,

         The parties write in response to the Court’s July 7, 2021 order concerning the possibility
 of a Court-supervised settlement conference. The parties have engaged in preliminary resolution
 discussions and believe further discussions and information exchanges between the parties might
 be productive. The parties appreciate the Court’s interest in facilitating possible discussions, and
 if they determine that involvement by this Court or the Eastern District mediation panel would be
 beneficial, they will prepare a stipulation for the Court consistent with Local Rule 83.8.

  DATED: July 21, 2021                              QUINN EMANUEL URQUHART & SULLIVAN, LLP


                                                    By: /s/ Shon Morgan
                                                    Kathleen M. Sullivan (Bar No. 1804624)
                                                    Shon Morgan (pro hac vice)
                                                    Crystal Nix-Hines (pro hac vice)
                                                    865 S. Figueroa St., 10th Floor
                                                    Los Angeles, CA 90017




       quinn emanuel urquhart & sullivan, llp
       AUSTIN | BOSTON | BRUSSELS | CHICAGO | HAMBURG | HONG KONG | HOUSTON | LONDON | LOS ANGELES | MANNHEIM | MUNICH |
       NEUILLY-LA DEFENSE | NEW YORK | PARIS | PERTH | SALT LAKE CITY | SAN FRANCISCO | SEATTLE | SHANGHAI | SILICON VALLEY |
       STUTTGART | SYDNEY | TOKYO | WASHINGTON, DC | ZURICH
Case 1:20-cv-02007-ERK-SJB Document 47 Filed 07/21/21 Page 2 of 2 PageID #: 864




                               Tel. (213) 443-3000
                               Fax (213) 443-3100
                               kathleensullivan@quinnemanuel.com
                               shonmorgan@quinnemanuel.com
                               crystalnixhines@quinnemanuel.com

                               Attorneys for Defendant



 DATED: July 21, 2021          BURSOR & FISHER, P.A.


                               By: /s/ Sarah Westcot
                               Sarah N. Westcot (pro hac vice)
                               701 Brickell Ave, Suite 1420
                               Miami, FL 33131
                               Telephone: (305) 330-5512
                               Facsimile: (305) 676-9006
                               Email: swestcot@bursor.com

                               Joseph I. Marchese
                               BURSOR & FISHER, P.A.
                               888 Seventh Avenue
                               New York, NY 10019
                               Telephone: (646) 837-7150
                               Facsimile: (212) 989-9163
                               Email: aobergfell@bursor.com
                                      jmarchese@bursor.com

                               Attorneys for Plaintiffs




                                        2
